FILE COPY




                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00341-CR
                              NO. 02-14-00342-CR


CAMERON THOMAS FOUNTAIN                                               APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                     ------------

      FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
                TRIAL COURT NO. 1322169D, 1322167D

                                     ------------

                            ABATEMENT ORDER

                                     ------------

      It has come to our attention that appellant's brief has not been filed.

Appellant’s brief was originally due on November 12, 2014. We have notified the

trial court judge and the attorneys of record that appellant's brief has not been

filed, as required by rule 38.8(b). See Tex. R. App. P. 38.8(b). Because we have

not received a satisfactory response to our prior notification and in accordance

with rule 38.8(b), we abate the appeal and remand this case to the trial court.
                                                                          FILE COPY




      The trial court shall conduct a hearing, with appellant and retained counsel,

Mark D. Scott, present.     At the hearing, the court shall make the following

findings on the record:


      1.    Determine whether appellant desires to prosecute the appeal;

      2.    Determine why retained counsel has not filed a brief and
            whether counsel has abandoned the appeal;

      3.    If retained counsel has not abandoned the appeal and, after
            being informed of the consequences of dismissing the appeal,
            appellant desires to continue the appeal, determine the exact
            date that counsel will file a brief on appellant’s behalf in the
            court of appeals. Inform counsel and appellant that if the brief
            is not filed on that date, the court of appeals may consider the
            appeal without briefs. See Tex. R. App. P. 38.8(b)(4);

      4.    If appellant wants to continue the appeal but counsel has
            abandoned the appeal, determine whether appellant is
            indigent and, if so, whether counsel should be appointed to
            represent appellant and appoint counsel, if necessary;1

      5.    If appellant desires to proceed pro se, admonish appellant of
            the dangers and disadvantages of self-representation in
            accordance with Faretta v. California, 422 U.S. 806, 835, 95
            S. Ct. 2525, 2541 (1975) and Hubbard v. State, 739 S.W.2d
            341, 345 (Tex. Crim. App. 1987) and determine whether
            appellant’s decision to proceed pro se is competently and
            intelligently made; and

      6.    Take any other measures that the trial court deems necessary
            to insure appellant does not forfeit his right to appeal.



      1If substitute counsel has been appointed to represent appellant, the
supplemental record shall reflect that substitute counsel has been notified of the
appointment. If appellant is incarcerated, the trial court shall also retain him in
the county for a reasonable period of time to allow substitute counsel an
opportunity to confer with appellant.

                                        2
                                                                                FILE COPY




      The trial court shall file a record of the hearing in this court on or before

Thursday, January 15, 2015.            The record shall include a supplemental

reporter's record and supplemental clerk's record.           Upon our receipt of the

supplemental record, the appeal of this cause shall be reinstated automatically

without further order.

      The clerk of this court shall transmit a copy of this order to the attorneys of

record, the trial court judge, the trial court clerk, and the court reporter.

      DATED December 16, 2014.

                                                      PER CURIAM




                                           3